

116 HR 3024 IH: Families Under One Roof Act of 2019
U.S. House of Representatives
2019-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3024IN THE HOUSE OF REPRESENTATIVESMay 24, 2019Mr. Espaillat introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo prevent the breakup of families receiving certain Federal housing assistance, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Families Under One Roof Act of 2019. 2.Use of housing assistance by non-resident aliens (a)Eligibility of mixed status familiesParagraph (2) of section 214(b) of the Housing and Community Development Act of 1980 (42 U.S.C. 1436a(b)(2)) is amended by striking any and inserting the family shall be eligible for financial assistance and the amount of.
 (b)Preservation of familiesSubparagraph (A) of section 214(c)(1) of the Housing and Community Development Act of 1980 (42 U.S.C. 1436a(c)(1)(A)) is amended—
 (1)in the first sentence, by striking the head of household or spouse and inserting any member; and (2)in the second sentence—
 (A)by striking a head of household and inserting such member; and (B)by striking the head of household each place such term appears and inserting such member.
					